Exhibit 10.1

 

July 19, 2004

 

Mr. Ted D. Brown

7055 South Parfet Street

Littleton, CO 80127

 

Dear Ted:

 

On behalf of Patina Oil & Gas Corporation (the “Company”), this letter serves as
the letter agreement (the “Letter Agreement”) referenced under the heading
“Termination Without Cause” in your offer letter from the Company dated May 27,
2004 (the “Offer Letter”). The terms of our agreement in this regard are as
follows:

 

1. Terms of Employment. Our agreement as to the terms and conditions of your
employment is outlined in the Offer Letter. Nothing in this Letter Agreement
shall alter or affect the understandings contained in the Offer Letter, except
with respect to the Offer Letter’s provisions regarding “Termination Without
Cause.” Nothing in this Letter Agreement should be interpreted to mean that the
Company must have Cause (as defined below) to terminate your employment.

 

2. Patina’s Obligations upon Termination of Your Employment.

 

2.1 Termination by Executive; Death or Disability. In the event you resign your
employment with the Company for any reason and at any time, or upon your earlier
death or disability, either before or after July 18, 2005, the Company’s only
obligation to you (except as expressly provided in any employee benefit plan in
which you are a participant) shall be the payment of earned, unpaid salary and
accrued, unused vacation compensation as of the date of termination.

 

2.2 Termination by Company with Cause. The Company may terminate your employment
with the Company for Cause at any time, such termination to be effective
immediately. In the event of such termination for Cause, the Company’s only
obligation to you shall be the payment of earned, unpaid salary and accrued,
unused vacation compensation as of the date of termination. For purposes of this
Agreement, the term “Cause” shall mean any one or more of the following, as
determined by the Company in its reasonable discretion: (a) a material violation
of any written Company policy, procedure or guideline; (b) the commission of any
felony or of any misdemeanor involving dishonesty or moral turpitude or the
illegal use of any controlled substance; (c) discriminatory or harassing
behavior, whether or not illegal under federal, state or local law; (d) any
theft or misuse of Company property, funds or time; (e) any material injury to
the economic, legal or ethical welfare of the Company caused by malfeasance,
misfeasance, misconduct or inattention to your duties and responsibilities; (f)
falsifying any document or making false or misleading statements related to the
performance of your employment; (g) gross negligence or fraud of any kind
related to the performance of your employment; or (h) falsifying any document or
making any false or misleading statement in connection with obtaining employment
with the Company.



--------------------------------------------------------------------------------

2.3 Termination by Company without Cause. The Company may terminate your
employment with the Company without Cause at any time, such termination to be
effective immediately. In the event the Company terminates your employment
without Cause on or before July 18, 2005, you shall receive a lump sum severance
payment equal to $355,000, less legally required withholdings, provided that you
execute a legal release in a form reasonably satisfactory to the Company. In the
event the Company terminates your employment without Cause after July 18, 2005,
you shall not receive the foregoing severance payment and the Company’s only
obligation to you under this Letter Agreement shall be the payment of earned,
unpaid salary and accrued, unused vacation compensation as of the date of
termination. Your right to severance pay under this Section 2.3 shall not be
triggered and the Company’s obligations under this Section 2.3 shall be
terminated in the event that you become eligible to receive an Executive Payment
(as that term is defined under the Company’s Change in Control Plan) under the
Change in Control Plan prior to July 18, 2005.

 

3. Miscellaneous. Together with the Offer Letter, this Letter Agreement
constitutes our entire agreement with respect to your employment and is a
complete merger of prior negotiations and agreements, and shall not be modified
by word or deed, except in a writing signed by you and the Company’s Chief
Executive Officer.

 

If you agree with the terms of our arrangement regarding severance as outlined
above, please countersign this letter in the space below and return it to the
Vice President of Human Resources or General Counsel of the Company.

 

Sincerely yours,

/s/ Thomas J. Edelman

--------------------------------------------------------------------------------

 

Agreed and accepted: /s/ Ted D. Brown 7-19-04